United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-1158
                                    ___________

Deltic Farm and Timber Company, Inc., *
                                      *
       Appellant,                     * Appeal from the United States
                                      * District Court for the Western
       v.                             * District of Arkansas.
                                      *
Great Lakes Chemical Corporation,     *
                                      *
       Appellee.                      *
                                 ___________

                              Submitted: June 12, 1997

                                   Filed: July 24, 1997
                                    ___________

Before BOWMAN, FLOYD R. GIBSON, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                         ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       This is an interlocutory appeal brought by Deltic Farm and Timber Company
("Deltic"), seeking review of a partial summary judgment rendered below in favor of
Great Lakes Chemical Corporation ("Great Lakes"). This case, in which Deltic alleges
that Great Lakes wrongfully removed minerals from its property, is here under our
diversity jurisdiction, and is governed by Arkansas law. We find that Arkansas law
does not allow for the tolling of the statute of limitations where, as here, there is no
evidence of fraudulent concealment, and we therefore affirm the judgment of the district
court.1

                                               I.
        Deltic and Great Lakes are both owners of large amounts of property in southern
Arkansas, an area that is home to a large percentage of the world's known bromine
reserves. Bromine, which is a toxic, nonmetallic chemical useful in a variety of
products, is found in underground brine deposits, and its extraction involves drilling
wells to extract bromine-rich brine, separating the bromine from the brine, and then
injecting the bromine-poor brine back into the ground. The point where the spent brine
is injected is a point of high pressure, and the extraction point will exhibit low pressure;
it is thus possible to force a migration of brine from one point to the other. Brine
producers must file reports with the Arkansas Oil and Gas Commission (the
"Commission") that indicate the amount of brine withdrawn, the location of wells, and
other information such as porosity factors.

       Deltic alleges that Great Lakes placed its wells in such a way as to extract
bromine-rich brine from underneath its property. Deltic says that it did not become
aware of Great Lakes's actions until Great Lakes applied to the Commission for the
purposes of forming a "unit" of production. One requirement of such an application is
to determine all of the property affected by the applicant's operations, and Deltic
intervened in the application matter to argue that some of its property was affected by
Great Lakes's operations but was nevertheless not included in the application. It was
evidently the knowledge gained in this exercise that led Deltic to initiate this litigation.




       1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                            -2-
                                              II.
        The only issue in this appeal is whether, under the relevant Arkansas law, the
statute of limitations in this case did not begin to run until after Deltic discovered that
Great Lakes was removing bromine-rich brine from its property. Deltic points out that
this "discovery rule," as it is called, is the law in several states, and it argues that the
Arkansas Supreme Court, if given the chance, would hold that the rule is the law in
Arkansas as well. We cannot agree. The Arkansas court had the chance in a recent
mineral rights case to embrace this rule if it had believed it applied, but instead it
voiced what appears to us to be a conviction that the rule is not part of the law of
Arkansas. Atlanta Exploration, Inc. v. Ethyl Corp., 301 Ark. 331, 340-41, 784 S.W.2d
150, 154 (1990).

       The court, quoting a trespass case that has been relied on repeatedly by the
Arkansas courts for more than a hundred years, held that " '[n]o mere ignorance on the
part of plaintiff of his rights, nor the mere silence of one who is under no obligation to
speak, will prevent the statute [of limitations] bar. There must be some positive act of
fraud, something so furtively planned and secretly executed as to keep the plaintiff's
cause of action concealed, or perpetrated in a way that it conceals itself.' " Id., quoting
McKneely v. Terry, 61 Ark. 527, 545, 33 S.W. 953, 957 (1896). There is no dispute
in the present case that Great Lakes committed no positive act of fraud. When Deltic
acted to oppose the application to the Commission, it was able to support its argument
with information that was in the public domain. Lacking any evidence of fraudulent
concealment on Great Lakes's part, Deltic cannot withstand this summary judgment
motion.

                                          III.
       For the reasons stated, we affirm the summary judgment of the district court.




                                            -3-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -4-